McKinstry, J., dissenting:
I dissent. The California Pacific Eailroad- Company issued, certain bonds, on each of which, and over the signature and seal of the Central Pacific Eailroad Company, was written the. following:
“ Whereas, the California Pacific Eailroad Company, maker of the foregoing bond, has leased its railroad, and the branches thereof, to the Central Pacific Eailroad Company; now therefore, in consideration of said lease, and of other valuable considerations thereunto moving, the said Central Pacific Eailroad Company hereby guarantees the payment of the foregoing bond, both principal and the interest, to the holder thereof, according to the terms of said bond and the coupons thereto attached.”
It is admitted that a corporation can exercise no powers ex*61cept such as are conferred on it by its charter. The statement of this proposition has sometimes been made more elaborate (without changing it in substance or effect)—by adding, “ and such incidental powers as are necessary to carry out the powers expressly conferred.”
The clause of the third section of the Act of 1861, which declares that the corporation shall be held “ generally to possess all the powers and privileges, for the purpose of carrying on the business of the corporation, that private individuals and natural persons now enjoy,” gives no additional primary powers to the corporation.
That clause follows after an enumeration of certain powers specifically conferred, and is but declaratory of the rule that powers incidental to the expressed powers conferred may be employed by a corporation. It is a legislative enunciation of the rule always recognized by the Courts that the implied or incidental powers which may be exercised by a corporation shall be ascertained by reference to the case of an individual upon whom should be conferred limited powers like those expressly granted to the corporation by its charter. If the clause quoted means more than this, what does it mean less than a grant to the corporation of every power which may be employed by an individual carrying on a private business for his personal emolument? lío Court has heretofore decided, nor has counsel contended, that the last was the proper construction.
The language of a section of the statute under which the defendants were operating is: “ Any railroad corporation organized under the act to which this is amendatory, shall have the right to lease the whole or any portion of their railroad to any other corporation organized under this act.”
There is no pretense that the power which the defendant, the Central Pacific, attempted to employ was expressly granted by its charter, or that it can be derived from any portion of the statute under which it was created, except the section last recited.
The only question presented, therefore, is whether by virtue of a power to rent a railroad a railroad company has the right to guarantee the bonds of another corporation ?
It has been urged that a corporation may employ any appro*62priate and proper, means to the exercise of a power expressly-conferred. It may be admitted that it is not confined to the means which the Courts may deem most appropriate, or is not confined to one of several modes, all reasonably adapted to the object in view; but, whatever the means employed, they must be such as directly lead to the end, which is the exercise of a power expressly conferred. Neither in law nor morals can a sham be substituted for a reality. Under the pretense of exercising a principal power actually conferred, the directors of a corporation cannot exercise another and distinct principal power not conferred, and therefore prohibited.
By the laws of Iowa a railroad corporation was authorized to issue its own bonds to raise money for the construction of its railroad, and was also authorized to receive the bonds of cities and counties donated to it to aid in the construction of the same railroad. In The Railroad Company v. Howard, (cited in the prevailing opinion herein) it was held that the railroad company might guarantee the bonds of a city so donated. It would seem that a bare statement of the facts would show the broad difference between that case and the present. Smead v. The Indianapolis., etc., R. Co. 11 Ind., (also cited in the prevailing opinion) was a case in which the Supreme Court of Indiana held (under a charter which authorized the defendant to connect with any other road in an adjoining State, and “ to make such contracts and agreements with any such road constructed in an adjoining State for the transportation of freight and passengers, or for the use of its road, as to the Board of Directors may seem proper,”) that the company could agree to pay the foreign company for widening its track, and other proper considerations. Whether decided properly or not, I cannot admit that case to be analogous to the one before us. In Stewart v. Erie and Western Transportation Company, 14 Minn., (also cited in the prevailing opinion) it was simply held that it was competent for a railroad company, if not restrained by its charter, to enter into contracts with connecting carriers for the purpose of providing for through transportation over its road and the routes of such carriers.
Nor, in my, view, is it correct to say, as insisted by counsel, *63that there is a perfect analogy between the nature of the implied powers which may be exercised by a private corporation and that of the powers which may be exercised by the Congress of the United States under the provision of the Constitution—“ To make all laws which are necessary and proper for carrying into execution the several powers vested in them by the Constitution.” (Art. 1, sec. 8.) Assuming (for the sake of the argument) what it is not necessary to admit in the present case, to wit: that McCollock v. The State of Maryland, 4 Wheat. (the United States Bank case) was correctly decided, the decision of the Court there turned in an eminent degree on the point that a wide discretion was vested in the legislative department of the Government to determine what was necessary, appropriate, and proper legislation to carry out the powers conferred on the Congress.
Ordinary corporations, under our laws, are subject to the same rules of construction as are individual citizens. The directors have no right to exercise any power as conferred by implication, or by the section declaratory of what would have been implied, except such as is incidental to and leads up to the principal power; such as, in accordance with the law applicable to individuals clothed with special authority, can be declared to be included within the principal power granted. Neither a corporation nor an individual can exceed the power granted, by assuming a right to construe the power for itself or himself. It is always a question of law for the Courts (the facts being found) whether a special, limited power conferred on a person, natural or artificial, has been exceeded; the discretion to be indulged by the person as to the means to be employed in exercising the power must be confined to the selection of such as— in accordance with established legal principles, and in view of the ends for which the express power was granted—are included within the express power.
I dissent from the statement that, under our system, the directors of a corporation are the corporation. The artificial person can, of course, act only through agents; but it is a mistake to say that these agents of the corporation are in no sense the agents of nor responsible to the stockholders. If the directors go *64beyond their authority, the stockholders who are injured may complain. The directors are trustees, clothed with limited powers, to be exercised for the benefit of the stockholders ; to say, in this connection, that they constitute the corporation itself, means, if it means anything, that they are not responsible to anybody for an abuse of their trust. They act for and on behalf of the stockholders, and the relation between them—at least in equity—is that of agent and principal.
If this were a question between two ordinary persons I suppose there would be little diffiulty in deciding it. If an agent, simply authorized to rent property for the use of an individual,should undertake to indorse, in the name of his principal, the promissory notes of the landlord, would any Court in the land hesitate to declare that he had exceeded his power ? If, after providing in the lease for a quarterly or annual rent, he had inserted a clause that the contingent liability for a large amount of the landlord’s paper, sought by him to be guaranteed in the same instrument, should constitute a part of the consideration for the use of the premises leased, would this be any the less an attempt on the part of- the agent to do that which he had no power to do ? In such a case the power would be construed with reference to the object for which it was given, and to the legal effect of the language employed.
The powers referred to in the clause of the statute (which are the same as those which would be implied in the absence of that clause) are such as are incidental to the principal powers conferred. A principal power cannot be exercised because another principal power has been conferred; otherwise there are no bounds to the powers which may be exercised by a corporation, and the whole doctrine of limited agency would be at an end. The corporation is as absolutely prohibited from exercising the powers not granted, when this is sought to be accomplished under the pretense of exercising a power which has been granted, as when it is attempted boldly without such pretense.
If, after having provided in a lease for the payment of am annual rent, the trustees may impose a contingent liability of vast amount upon their beneficiaries by guaranteeing the bonds of the lessor, payable in twenty years — “ both principal and in*65terest”—they may in like manner, and as part of the consideration, stipulate to establish a bank, and extend a line of discount to the lessor, or its directors; or may agree to build steamships to rim from San Francisco to the Chinese ports, with peculiar privileges in the way of freight or passage to the officers or members of the other corporation.
I do not understand that the Courts, in dealing with this class of questions, are to ignore the common understanding of ordinary terms, or to give an interpretation to the language of a statute—in itself simple and direct—which neither accords with its natural meaning, nor with the legal principles applicable to transactions of the same character between individuals.
Mr. Justice Crockett expressed no opinion.